DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 9/28/2020 is sufficient to overcome the rejection of claim 13 based upon the Young reference applied under 35 U.S.C. 102 and claim 48 based upon Young in view of van der Sandt et al. applied under 35 U.S.C. 103.

Allowable Subject Matter
Claims 13, 15-19, 21-22, 45, 48, and 50-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 13 and 48, respectively, are directed to a method for measuring dynamic hydraulic conductivity comprising providing a microfluidic device comprising first and second microchannel separated by a barrier wherein a cell layer is disposed on the barrier, flowing fluid through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inamdar (Analysis and Implementation of the Bilayer Microfluidic Geometry) is directed to a method comprising providing a microfluidic device having a cell layer therein and comprising first and second microchannels separated by a membrane and measuring transport across the membrane.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799